Case 9:20-md-02924-RLR Document 2514 Entered on FLSD Docket 12/31/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)
   PRODUCTS LIABILITY                                                        MDL NO. 2924
   LITIGATION                                                                 20-MD-2924

                                                              MDL Case No.: 9:20-cv-81891
   THIS DOCUMENT RELATES TO
                                                         JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART
   STEVEN CRAM                          /


               MOTION FOR ORDER OF DISMISSAL WITHOUT PREJUDICE

          Plaintiff hereby moves the court for an order dismissing the above-captioned case without

   prejudice. Plaintiff’s counsel submitted the proposed dismissal to counsel for defendants on

   December 8, 2020, and has received no objection.


                                               Respectfully submitted,
   Date: 12/31/2020
                                               DUTTON, DANIELS, HINES, KALKHOFF,
                                               COOK & SWANSON, PLC

                                               /S/ James H. Cook
                                               James H. Cook, AT0001622
                                               3151 Brockway Rd.
                                               P.O. Box 810
                                               Waterloo, IA 50704
                                               (319) 234-4471
                                               jcook@duttonfirm.com
                                               Counsel for Plaintiff



                                   CERTIFICATE OF SERVICE

          I certify that, on December 31, 2020, service of this document was effected pursuant to

   the Court’s electronic filing procedures by filing this document through the ECF system.
Case 9:20-md-02924-RLR Document 2514 Entered on FLSD Docket 12/31/2020 Page 2 of 2




   DUTTON, DANIELS, HINES, KALKHOFF,
   COOK & SWANSON, PLC

   /S/ James H. Cook
   James H. Cook, AT0001622
   3151 Brockway Rd.
   P.O. Box 810
   Waterloo, IA 50704
   (319) 234-4471
   jcook@duttonfirm.com
   Counsel for Plaintiff
